DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apertures having varying cross-sections size (claims 6 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-13, 15 ,16 and 19 are rejected under pre-AIA  35 U.S.C. 103 (a) as obvious over Grassberger (5,228,625) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grassberger (5,228,625) in view of Heo (KR 10-2008-0088197).
Regarding claims 1 and 10, Grassberger discloses a floor cleaning tool (configured to spray fluid as claimed and inherently capable of use to clean a floor surface) comprising a housing (1/4) including a fluid chamber (inside 1); and a resiliently deformable plate (11) coupled to the housing and positioned in the fluid chamber and defining apertures (13) fluidly coupled to the reservoir, the apertures oriented to deposit cleaning solution from the reservoir onto a surface, wherein the plate is registered with the hosing in the fluid chamber and removable from the housing/fluid chamber (by unthreading cover 5 from housing 1).  Although Grassberger does not specifically disclose a reservoir coupled to the housing and configured to contain a cleaning solution, the cleaning head is intended to be coupled to a source of fluid, wherein a fluid source in any home application would comprise some form of reservoir for storing cleaning fluid (water), such as a water heater tank or even a water tower providing water pressure to the home water system.  Alternatively, Heo teaches a portable unit for showering or cleaning a vehicle, comprising plural reservoirs to provide cleaning fluid(s) to the tool.  Therefore, it alternatively would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cleaner head of Grassberger with a similar portable cleaning tank system, as taught by Heo, for use away from home water sources for showering, cleaning a vehicle or a floor surface as desired. 
Regarding claim 2, Grassberger further discloses wherein the housing includes a fluid chamber having a recess (formed within cover 5) sized to removably receive the plate.
Regarding claims 3 and 11, Grassberger further discloses that the apertures are first apertures, and wherein the recess defines second apertures (9) configured to align with the first apertures when the plate is coupled to the housing.
Regarding claims 4, 12 and 19, Grassberger further discloses that the plate includes protrusions (12) sized to be received in the second apertures to define a mating relationship between the plate and the fluid chamber to register the plate in proper position within the fluid chamber, and wherein the first apertures are defined in the protrusions.
Regarding claims 5 and 13, Grassberger further discloses a cover plate (1) coupled to the housing and enclosing the fluid chamber.
Regarding claims 7 and 15, Grassberger further discloses a conduit (2) extending between the reservoir and the plate to fluidly couple the plate to the reservoir.
Regarding claims 8 and 16, Grassberger further discloses that the plate includes a resiliently deformable elastomeric material (rubber or elastomer; Col. 4, lines 45-46).

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103 (a) as obvious over Grassberger (5,228,625) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grassberger (5,228,625) in view of Heo (KR 10-2008-0088197) as applied to claims 1 and 10 and further in view of Clearman et al. (7,278,591).
Grassberger discloses the cleaning tool as discussed supra, but fails to disclose apertures of varying cross-sectional size.  Clearman discloses another similar spray apparatus, having a plurality of spray apertures, and teaches that it may be desirable to provide the apertures with different cross-sectional sizes (Figs. 10-11), which would be understood to anyone of ordinary skill in the art to provide different spray configurations, shapes, pressures and cleaning functions (i.e. smaller apertures will typically have higher output pressure, whereas larger apertures will provide greater flow rates and cover more surface area).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the apertures of Grassberger with varying cross-sectional sizes, as taught by Clearman, to vary the output pressure, flow rate, shape and function of the fluid being sprayed therefrom, to optimize the spray/cleaning functions for different applications. 

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103 (a) as obvious over Grassberger (5,228,625) in view of Heo (KR 10-2008-0088197).  
Grassberger provides the cleaner head as discussed supra, obviously including some form of reservoir, but fails to disclose that the apertures are aligned substantially along a line extending laterally across the housing.  Heo discloses an alternative configuration for a spray head (26), having a plurality of apertures for spraying fluid therefrom, which are aligned with one another along a line extending laterally across the housing (when held sideways from the orientation shown in Fig. 2), which may be understood to be more desirable/effective for certain applications, such as cleaning a vehicle and/or may be more effective with the lower pressure portable reservoir taught by Heo.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively configure the cleaning tool of Grassberger with the plurality of apertures aligned on the housing, as taught by Heo, being more desirable/effective for certain applications, such as cleaning a vehicle and/or may be more effective with a lower pressure portable reservoir.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103 (a) as obvious over Grassberger (5,228,625) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grassberger (5,228,625) in view of Heo (KR 10-2008-0088197) as applied to claim 10 and further in view of Zhadanov et al. (2009/0124946).
Grassberger discloses the cleaning tool as discussed supra, but fails to disclose a roller coupled to the housing.  Zhadanov discloses another similar spray apparatus, having a plurality of spray apertures, and teaches that it may be desirable to provide the housing with at least one rotating element (10) to provide a pulsing fluid flow from the apertures, which will provide a massaging effect when used to shower, and would also be understood to anyone of ordinary skill in the art to provide an improved cleaning effect when used to clean other objects.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tool of Grassberger with a similar rotating element, considered to read on a roller that is rotatable about an axis, as taught by Zhadanov, to provide a similar massaging effect when used to shower, and/or to provide an improved cleaning effect when used to clean other objects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lenkiewicz et al. (2001/0047562) discloses a floor cleaner having similar structure to the applicant’s disclosed invention, with a linear fluid distributor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 December 2022